

117 HR 2535 IH: Protecting Flores Agreement Act
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2535IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Takano (for himself, Mr. Vargas, Mr. García of Illinois, Mr. Meeks, Ms. Chu, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit Federal funds from being used to violate the terms of the Flores settlement agreement, and for other purposes.1.Short titleThis Act may be cited as the Protecting Flores Agreement Act.2.Flores settlement agreementNo Federal funds may be used to violate the terms of the stipulated settlement agreement filed on January 17, 1997, in the United States District Court for the Central District of California in Flores v. Reno, CV 85–4544–RJK (commonly known as the Flores settlement agreement).